Citation Nr: 0601230	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-26 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a skin disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to an increased evaluation for medial 
meniscus tear mid portion anterior horn, left knee, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to August 
1984, from December 6, 1990 to June 14, 1991, and from May 1, 
1992 to May 9, 1992.  Available service personnel records 
reflect that the veteran served in the U.S. Army Reserve and 
the National Guard.  Additional periods of active duty and 
active duty for training have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The issues of service connection for a skin disorder and 
PTSD, and an increased evaluation for the service connected 
left knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1999 rating decision, the RO denied 
entitlement to service connection for dermatitis with lesions 
(claimed as a skin condition manifested by blisters and 
lesions, to include dermatitis herpetiformis) both as a 
manifestation of an undiagnosed illness and as directly 
related to service.  The RO notified the veteran of this 
decision and of his procedural and appellate rights in an 
October 1999 letter; however, the veteran did not appeal this 
decision.

2.  The additional evidence received since the October 1999 
rating bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for a skin 
condition.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision denying entitlement to 
service connection for dermatitis (claimed as a skin 
condition with blisters and lesions, to include dermatitis 
herpetiformis) is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2005).

2.  Evidence received to reopen the claim of entitlement to 
service connection for a skin condition is new and material, 
and the claim for service connection for a skin condition is 
reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  38 
C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to receiving proper VCAA 
notification.  However, in light of the fact that the Board 
is granting the benefit sought on appeal, i.e., reopening the 
previously denied claim for service connection for a skin 
condition, and is remanding the issue to the AOJ for 
readjudication to include notice of VCAA, as well as other 
laws and regulations governing cases involving exposure to 
chemicals and/or herbicides, the Board finds that the lack of 
such a pre-AOJ-decision notice did not result in prejudicial 
error in this case.  The Board thus finds that the duties to 
notify and assist, as required by the Veterans Claims 
Assistance Act of 2000 have been substantially complied with.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

II.  New and Material

The RO adjudicated the issue of service connection for a skin 
condition as one involving new and material evidence.  The 
Board concurs, as the condition for which the veteran seeks 
service connection includes a diagnosis of dermatitis, which 
was previously denied in October 1999 as both directly 
related to active service and as a manifestation of an 
undiagnosed illness.  However, the RO determined that the 
rating decision issued in October 2002, which denied service 
connection for a skin rash (claimed as skin dermatitis) is 
the last final denial of this claim.  The Board disagrees.  
Review of the record reflects that as early as January 2003, 
the RO received a document from the veteran titled "Notice 
of Disagreement," signed by the veteran.  The document 
states that the veteran "disagrees with each decision that 
wholly or partially denies any of his claims."  In April 
2003, the veteran submitted a letter enquiring as to the 
status of his notice of disagreement (NOD), referring to 
previously submitted NODs and stating his intention to appeal 
the October 2002 rating decision.  As his NODs were received 
by the RO within one year following the date of notification 
of the October 2002 rating decision, the October 2002 rating 
decision did not become final.  Hence, the Board's analysis 
of the new and material issue will concern the previous, 
October 1999, rating decision.

In November 2000, the veteran filed a claim expressing his 
desire to reopen his previously denied claim for service 
connection for a skin disorder, described as skin dermatitis.  
The Board thus accepts this as a claim to reopen his 
previously denied claim for service connection for dermatitis 
with lesions.

In an October 1999 rating decision, the RO denied service 
connection for dermatitis with lesions, both as directly 
related to active military service and as the manifestation 
of an undiagnosed illness.  In arriving at this decision, the 
RO observed that service medical records documented no 
findings of a chronic skin condition, and that while a report 
of Gulf War examination, dated in May 1998, reflected 
complaints of a rash and lesions, no findings or diagnoses of 
any skin condition was established.  Similarly, the April 
1998 VA examination reflected no findings or diagnoses of a 
skin condition causally linked to active military service.  
Hence, service connection for a skin condition, to include 
dermatitis with lesions, could not be granted.  

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, these regulations are 
effective prospectively for claims filed on or after August 
29, 2001, and are therefore not applicable in this case as 
the appellant's claim to reopen the previously denied 
decision was received in November 2000.

In the instant case, the Board finds that evidence submitted 
since the October 1999 rating decision provides a sufficient 
basis to reopen the previously denied claim.

Of significance are VA treatment records documenting 
treatment for various skin conditions, to include keratosis 
pilaris in October 2000 and undefined dermatitis described as 
a persistent total body rash of unknown etiology in October 
2002.  This evidence was not of record at the time of the 
October 1999 rating decision.

The VA treatment records from 2000 and 2002 are new and 
material to the claim.  This evidence reflects that the 
veteran continues to manifest and be treated for a skin 
condition, including a persistent all over body dermatitis of 
unknown etiology.  As such, this evidence is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.

However, the matter of etiology of the veteran's currently 
manifested skin condition has not been determined.  Hence, 
the issue of entitlement to service connection for a skin 
condition is remanded to the AOJ for additional development, 
and will be the subject of a later decision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a skin 
condition, is reopened.  To that extent only, the claim is 
granted.


REMAND

As held in the above decision, the Board has reopened the 
previously denied claim for service connection for a skin 
disorder.  In addition, the veteran seeks service connection 
for PTSD.  The Board has reviewed the record and finds that 
additional development is necessary before appellate action 
may be completed in this case.

Review of the entire records shows that the veteran was not 
only called to active duty during the first Persian Gulf War, 
but he was stationed with the 267th Chemical Company in 
Johnston Island Dispensary during his first period of active 
service.  His service medical records reflect treatment for 
exposure to various chemicals.  In addition, the veteran has 
submitted documentation showing he exposed to nerve and 
blister agents while on active service, and that he filed a 
travel claim on completion of a set of orders to Special 
Toxic Chemical Munitions Course training.  The medical 
evidence now reflects that the veteran has been treated for 
and diagnosed with skin disorders including keratosis pilaris 
and dermatitis.  However, the matter of etiology of these 
skin conditions has not been determined.  

Concerning the claimed PTSD, the Board observes that the 
medical evidence presents an October 2002 diagnosis of PTSD 
in AXIS I.  In AXIS IV, the physician noted that stressors 
contributing to the diagnosis of PTSD in AXIS I include, in 
part, stressful military events as described by the veteran.  

The veteran identified various stressors that he believes 
caused and contributed to his PTSD, including participation 
as law enforcement during the riots in Los Angeles, 
California, in May 1992 during which he and others took 
sniper fire and molotov cocktails, took and returned gun 
fire, and saw a young man shot to death; exposure to scud 
attacks, transporting prisoners of war, and other incidents 
of combat-related service during the first Persian Gulf War 
in 1991; and incidents in Korea in 1980 including an incident 
involving armored personnel carrier maneuvers during "Team 
Spirit" and infiltration by the North Koreans in which the 
veteran returned fire on a North Korean sniper.  

Concerning the Los Angeles riots, the service personnel 
records reflect that the veteran was activated as a member of 
the California National Guard and ordered to federal duty.  
His report of discharge reflects that he served on active 
federal military service from May 1, to May 9, 1992 in 
support of Operation Garden Plot.  His military occupational 
specialty was listed as 95B10, military police.  An Internet 
search for information concerning Operation Garden Plot in 
Los Angeles, California, in 1992 revealed information that 
the Los Angeles riots are considered to have been the worst 
civil unrest since the riots of the 1960s.  Members of the 
National Guard were mobilized rapidly and federalized.  

It is not clear from the VA treatment records to which of the 
veteran's averred stressors the diagnosis of PTSD is 
attributed.  Moreover, the Board observes that the veteran 
has not been afforded a VA examination for his PTSD.  

Finally, the RO received a notice of disagreement submitted 
by the veteran in January 2003 concerning the October 2002 
rating decision that denied service connection for a skin 
condition and PTSD, and denied an evaluation greater than 30 
percent for the medial meniscus tear mid portion anterior 
horn, left knee.  However, an SOC addressing the issue of an 
increased evaluation for the service connected left knee 
disability is not of record.  Since a notice of disagreement 
has been submitted with respect to this issue, an SOC should 
be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should request that the 
National Personnel Records Center (NPRC), 
the U.S. Army Reserve Personnel Center, 
and/or the appropriate state Adjutant 
General Office verify all periods of the 
veteran's reserve, guard, and active 
service, including all periods of active 
and inactive duty for training.

2.  The RO/AMC should then request from 
NPRC and U.S. Army Reserve Personnel 
Center, the appropriate state Adjutant 
General Office, and any other source 
referred by NPRC or that is otherwise 
appropriate, the veteran's complete 
service personal records, to include his 
"201 file," and any additional service 
medical records, including copies of 
orders, administrative actions, citations 
and awards, evaluations, clinical 
records, and hospital medical records.

3.  The RO/AMC should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his skin condition from his first period 
of active service in 1984 and for his 
PTSD.

4.  The RO/AMC should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should ensure that it has copies 
of treatment records from VA HCS Sierra, 
Nevada, to include any and all records of 
treatment afforded the veteran on fee-
basis, and any other VA Medical Facility 
the veteran may identify, from the 
veteran's discharge from his first period 
of active service in 1984 to the present. 

5.  Following completion of the #1-4 
above, the RO/AMC should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any 
manifested skin disorder and the etiology 
of his diagnosed PTSD.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.

Concerning the PTSD examination, special 
attention is to be given the veteran's 
military history as a National Guardsman 
activated during the 1992 Los Angeles 
riots and as a Persian Gulf veteran.

The examiner(s) should summarize the 
medical history, including the onset and 
course of any manifested skin and the 
diagnosed PTSD, describe any current 
symptoms and manifestations attributed to 
any skin condition and the diagnosed 
PTSD, and provide diagnoses for any and 
all skin and psychiatric pathology.  

Concerning the claimed skin condition, 
the examiner(s) are requested to provide 
an opinion as to whether it is very 
likely, as least as likely as not, or 
highly unlikely that any manifested skin 
condition had its onset during any period 
of the veteran's active service, or is 
result of any period of active service or 
incident thereof, or is the result of any 
injury sustained during inactive service, 
to include any exposure to chemicals in 
service.

Concerning the claimed PTSD, the 
examiner(s) are requested to comment 
specifically on the veteran's claimed 
stressors from all periods of his active 
military service, using the veteran's 
service personnel records, stressor 
statements, and any other source 
presented by the evidence, as well as his 
contemporaneous statements.  The 
examiner(s) are requested to provide an 
opinion as to whether it is very likely, 
as least as likely as not, or highly 
unlikely that the veteran's diagnosed 
PTSD had its onset during any period of 
active service, or is the result of any 
period of active service, or any incident 
thereof including his experiences in 
Korea, in the first Persian Gulf War in 
1991, or during the Los Angeles riots in 
1992 

6.  The RO/AMC should issue a Statement 
of the Case regarding the issue of an 
increased evaluation for the service 
connected left knee disability.  The 
veteran should be apprised of his right 
to submit a substantive appeal as to this 
issues and to have his claim reviewed by 
the Board.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for service connection for a skin 
condition and PTSD, including 
consideration of the laws and regulations 
governing service connection for 
disabilities as the result of chemical 
and/or herbicide exposure, and of 
Pentecost v. Principi, 16 Vet. App. 124, 
128-9. (2002).  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


